Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims a ratio of the OH groups of A1/A2 of 1-20.  This is not a ratio.  One of ordinary skill in the art would not assume a denominator of 1.  Please advise.
Claim 6 recites the limitation "optionally A4" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "optionally A4" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-15 are allowable over prior art.  The closest prior art to Kelch (US-2020/0199286) teaches a two component polyurethane composition comprising at least one polybutadiene polyol, a reaction product of epoxidized fatty acid esters with monofunctional alcohols, at least one alkoxylated alkylene diamine, and an aromatic polyisocyanate component.  Kelch fails to teach or render obvious the use of a dimer acid based polyester polyol within the claimed ratio.  It would not have been obvious to a substitute a dimer acid based polyester polyol for the required reaction product of epoxidized fatty acid esters with monofunctional alcohols to arrive at the presently claimed invention without the use of hindsight.  Further, Kelch requires the reaction product of epoxidized fatty acid esters with monofunctional alcohols to improve mechanical properties, such as strength. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763